                          Case 2:19-cv-01251-JCM-DJA Document 14 Filed 08/19/19 Page 1 of 2


                    1     CITY OF LAS VEGAS
                          BRADFORD R. JERBIC
                    2     City Attorney
                          Phillip R. Byrnes
                    3     Senior Litigation Counsel
                          Nevada Bar No. 166
                    4     pbyrnes@lasvegasnevada.gov
                          495 S. Main Street, Sixth Floor
                    5     Las Vegas, NV 89101
                          (702) 229-6629 (office)
                    6     (702) 386-1749 (fax)
                          Attorneys for City of Las Vegas
                    7
                                                     UNITED STATES DISTRICT COURT
                    8                                     DISTRICT OF NEVADA

                    9
                          DAVID LaVELLE,                                  CASE NO. 2:19-cv-01251-JCM-CWH
                  10
                                                Plaintiff,
                  11      vs.                                             STIPULATION AND [PROPOSED]
                                                                          ORDER TO EXTEND TIME FOR
                  12      CITY OF LAS VEGAS, NEVADA; AND                  DEFENDANTS TO RESPOND TO:
                          ROBERT BROWN, POLICE OFFICER
                  13      WITH LAS VEGAS METROPOLITAN                             PLAINTIFF’S COMPLAINT (ECF
                          POLICE DEPARTMENT, IN HIS OFFICIAL                       NO. 1); AND
                  14      AND INDIVIDUAL CAPACITIES,
                                                                                  MOTION FOR PRELIMINARY
                  15                            Defendants.                        INJUNCTION (ECF NO. 10)

                  16                                                      (First Request)

                  17

                  18             Pursuant to Local Rules IA 6-1, 6-2 and 7-1, plaintiff David LaVelle, defendant City of
                  19      Las Vegas (“City”), and defendant Robert Brown, Police Officer with Las Vegas Metropolitan
                  20      Police Department (“Brown”), by and through their respective counsel, hereby stipulate
                  21      and respectfully request that the Court extend the deadline by three (3) weeks for the City
                  22      and Brown to answer or otherwise respond to plaintiff’s verified complaint (“Complaint”),
                  23      ECF No. 1, as well as plaintiff’s motion for preliminary injunction (“Motion”). (ECF No. 10).
                  24      On August 13, 2019, the parties stipulated to allow the City and Brown additional time to
                  25      respond to the Complaint and Motion to allow the defending parties sufficient time to
                  26      conduct an investigation into plaintiff’s allegations and to respond to the same. The City’s
                  27      and Brown’s responses to the Motion and Complaint are presently due on Monday, August
                  28      19, 2019, and Monday, August 26, 2019, respectively.
 City of Las Vegas
    495 S. Main Street
       Sixth Floor
Las Vegas, Nevada 89101                                               1 of 2
     (702) 229-6629
                          Case 2:19-cv-01251-JCM-DJA Document 14 Filed 08/19/19 Page 2 of 2


                    1            This first extension request is not being sought to unduly delay the proceedings;

                    2     rather, good cause exists for this extension as the defending parties require further time to

                    3     investigate plaintiff’s first amendment constitutional claims. The parties stipulate that the

                    4     City and Brown will respond to the Motion by Monday, September 9, 2019 and to the

                    5     Complaint by Monday, September 16, 2019.

                    6            An additional three (3) weeks for the defending parties to file their responses will

                    7     not alter the date of any event or any deadline already fixed by Court order.

                    8     IT IS HEREBY STIPULATED:

                    9     Dated this 19th day of August, 2019.           Dated this 19th day of August, 2019.

                  10      /S/ PHILIP BYRNES                              /S/ NATHAN KELLUM
                          _______________________________                ___________________________________
                  11
                          PHILLIP R. BYRNES                              NATHAN W. KELLUM
                  12      Senior Litigation Counsel                      CENTER FOR RELIGIOUS EXRESSION
                          CITY OF LAS VEGAS                              Tennessee Bar No. 13482
                  13      Nevada Bar No. 166                             699 Oakleaf Office Lane, Suite 107
                          495 South Main Street, Sixth Floor             Memphis, TN 38117
                  14      Las Vegas, NV 89101                            nkellum@crelaw.org
                          egeorge@lasvegasnevada.gov
                  15      Attorneys for City of Las Vegas                DAVID J. MERRILL
                                                                         DAVID J. MERRILL, PC
                  16                                                     Nevada Bar No. 6060
                          Dated this 19th day of August, 2019.           10161 Park Run Drive, Suite 150
                  17                                                     Las Vegas, NV 89145
                          /S/ NICHOLAS CROSBY                            david@djmerrillpc.com
                  18      _______________________________                Attorneys for Plaintiff
                          NICHOLAS D. CROSBY                             David LaVelle
                  19      MARQUIS AURBACH COFFING
                          Nevada Bar No. 8996
                  20      10001 Park Run Drive
                          Las Vegas, NV 89145
                  21      ncrosby@maclaw.com
                          Attorneys for Robert Brown, Police Officer
                  22      with Las Vegas Metropolitan Police
                          Department
                  23
                                                                     IT IS SO ORDERED:
                  24

                  25                                                 ______________________________
                                                                     The Honorable
                                                                     UNITED   STATESC.W.DISTRICT
                                                                                          Hoffman Jr.JUDGE
                  26                                                 United States Magistrate Judge

                  27                                                        August______,
                                                                     DATED: August 20, 2019
                                                                                          2019.
                  28
 City of Las Vegas
    495 S. Main Street
       Sixth Floor
Las Vegas, Nevada 89101                                                2 of 2
     (702) 229-6629
